[Cite as Gevedon v. Univ. of Cincinnati, 2010-Ohio-5912.]

                                                        Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




SHERRY GEVEDON

       Plaintiff

       v.

THE UNIVERSITY OF CINCINNATI

       Defendant
       Case No. 2007-08031

Judge Clark B. Weaver Sr.

DECISION




        {¶ 1} Plaintiff brought this action against defendant, University of Cincinnati
(UC), alleging breach of contract.              The issues of liability and damages were not
bifurcated for trial and the case was scheduled to proceed to trial on both issues.
However, by agreement of the parties and with the consent of the court, the case was
submitted for a decision on written stipulations of fact and briefs.
        {¶ 2} The parties’ stipulation sets forth the basic facts of the case, in relevant
part, as follows:
        {¶ 3} “On September 15, 2004, Andrea Lindell, Dean of UC’s College of
Nursing, sent [plaintiff] a letter in which she offered Gevedon ‘the position of Assistant
Dean for Administrative and Entrepreneurial Affairs.’
        {¶ 4} “On December 19, 2006, Dr. Lindell sent [plaintiff] a letter in which she
stated that [plaintiff’s] appointment would be continued ‘for the period January 1, 2007
through December 31, 2007.’
       {¶ 5} “On April 2, 2007, * * * Dr. Andrea Lindell, verbally notified [plaintiff] that
her position was to be eliminated, effective July 1, 2007, and that she would receive a
letter detailing the reasons for the same.
       {¶ 6} “* * *
       {¶ 7} “On April 17, 2007, UC abolished [plaintiff’s] position pursuant to the letter
first indicated on April 2, 2006 [sic].”
       {¶ 8} Plaintiff’s initial contract offer was set forth in a September 15, 2004 letter
from Dr. Lindell which provides in relevant part:
       {¶ 9} “It is my pleasure to offer you the position of Assistant Dean for
Administrative and Entrepreneurial Affairs effective October 1, 2004.           This is an
administrative position and does not carry a faculty title. You will be located in Room
413A Procter Hall, although space assignments are subject to change based upon
College of Nursing policies. You will serve at the pleasure of the Dean and report
directly to me. Your annual salary will be $82,000 with an administrative stipend of
$8,000 for a total of $90,000 per year. Increases in salary are given annually in July
and are determined by guidelines from the Human Resource Department.
       {¶ 10} “* * *
       {¶ 11} “At the end of the first year of full-time employment, on or before
December 1, 2005, we will review your position and the outcome performance basis to
determine the feasibility of continuing the appointment.” (Emphasis added.) (Stipulated
Exhibit 1.)
       {¶ 12} Following the completion of plaintiff’s initial term, plaintiff was offered an
extension, the relevant terms of which are set forth in the following December 19, 2006
correspondence from Dr. Lindell:
       {¶ 13} “It is my pleasure to offer you the continuation of your appointment as
Assistant Dean for Administrative and Entrepreneurial Affairs for the period January 1,
2007 through December 31, 2007.
       {¶ 14} “* * *
       {¶ 15} “On or before December 1, 2007, we will review your position and the
outcome performance basis to determine the continuation of your appointment in the
College beyond December 31, 2007.
       {¶ 16} “* * * I look forward to the successful continuation of your employment in
the College.” (Stipulated Exhibit 2.)
       {¶ 17} Defendant contends that the terms of plaintiff’s agreement include those
set forth in defendant’s University Rules and Human Resources Manual. Ordinarily, as
a general rule, written University employment agreements include published handbooks
and policy manuals. See Buckholz v. Bowling Green State Univ., Ct. of Cl. No. 2004-
06879, 2006-Ohio-624. Here, the 2006 offer states that plaintiff’s work location will be
determined by the “College of Nursing policies,” and that increases in plaintiff’s salary
are to be determined in accordance with “guidelines from the Human Resources
Department.” The 2004 offer also references the guidelines of the Human Resources
Department and encloses copies of benefit summaries for both “unrepresented exempt
employees” and “administrative/professional staff.”
       {¶ 18} Thus, it is evident from the language used by the parties that the two other
letters alone were not intended as a full and complete expression of the parties’
agreement and that relevant published University Rules and Human Resources
Manuals were also part of the agreement.        If that is the case, it is also clear that
plaintiff’s employment was terminated in accordance with the parties’ agreement
inasmuch as plaintiff’s job was abolished pursuant to the applicable University Rule, and
Personnel Policy and that she was provided with two months notice in accordance with
such rule and policy. See University Rule 3361:30-29-02, Stipulated Exhibit 5A; and
Personnel Policy 15.05, Stipulated as Exhibit 5B.
       {¶ 19} Plaintiff insists, however, that the “Rules of the University” and the “Human
Resources Policy and Procedures Manual” are not part of the contract inasmuch as the
two “offer-letters” dated September 15, 2004, and December 19, 2006 do not expressly
incorporate either document. As stated above, the language used in the two letters
evidences the parties’ intent to include the relevant documents as part of the
agreement. Moreover, even if the court were to assume that defendant’s University
Rules and Human Resources Manual were not part of the parties’ agreement, plaintiff
has not proven that her discharge was otherwise wrongful. While plaintiff correctly
states that under the December 2006 letter she was offered employment for a duration
of one year beginning January 1, 2007, and ending December 31, 2007, plaintiff’s
employment thereunder was subject to termination without cause and without notice
pursuant to the provision of the 2004 letter stating “[y]ou will serve at the pleasure of the
Dean * * *.”
       {¶ 20} As a general rule, the employment-at-will doctrine holds that when a
contract of employment does not mention the duration of employment, employment is
considered to be at-will and terminable by either party for any reason or for no reason.
Mers v. Dispatch Printing Co. (1985), 19 Ohio St.3d 100, 103. One of the exceptions to
the employment-at-will doctrine is an express or implied contract altering the terms for
discharge. Id. See also Henkel v. Educational Research Council of America (1976), 45
Ohio St.2d 249.
       {¶ 21} Here, plaintiff is not an at-will employee inasmuch as the express contract
of employment contains a duration. However, the use of the phrase “you will serve at
the pleasure of the Dean” means that plaintiff’s one-year term is subject to termination
at any time and for any legal reason, with or without notice. The contract language
contains no guarantee of employment for the full year and no penalty for early
termination. Thus, even if plaintiff is correct and the entire contract is determined to be
embodied in the two offer-letters, plaintiff has failed to show that the abolishment of her
job violated any specific term of the contract.
       {¶ 22} Plaintiff argues that defendant’s failure to specifically state that plaintiff
was to “serve at the pleasure of the Dean” in the second letter dated December 19,
2006, means that the parties modified the terms for discharge in 2007.            The court
disagrees.
       {¶ 23} First, the December 19, 2006, letter offers plaintiff a “continuation of [her]
appointment as Assistant Dean.” A reasonable reading of that phrase suggests that the
relevant terms of her current contract shall apply in her new term. Second, the court
believes that the language of the 2006 letter would necessarily include some specific
provision regarding either “cause for termination” or “damages in the event of early
discharge” had the parties truly intended to alter the terms for discharge. Absent such
language, the only reasonable reading of the 2006 letter is that plaintiff continued to
serve at the pleasure of the Dean during her second term as Assistant Dean. Thus,
defendant had the right to discharge plaintiff before the expiration of the stated term
without incurring an obligation to pay her salary and benefits for the full term.
       {¶ 24} Having determined that plaintiff’s employment agreement permitted
defendant to discharge her at any time and for any legal reason, defendant’s
abolishment of plaintiff’s job with two months’ written notice was not a violation of any of
plaintiff’s rights under the parties’ agreement. Inasmuch as plaintiff has alleged no other
legal impediment to her discharge, whether it be a specific statute or a recognized
public policy exception, plaintiff’s claim against defendant is without merit.           For the
foregoing reasons, judgment shall be rendered in favor of defendant.




                                               Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




SHERRY GEVEDON

      Plaintiff

      v.

THE UNIVERSITY OF CINCINNATI

      Defendant
      Case No. 2007-08031

Judge Clark B. Weaver Sr.

JUDGMENT ENTRY




       This case was tried to the court on the issues of liability and damages. The court
has considered the evidence and, for the reasons set forth in the decision filed
concurrently herewith, judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                          _____________________________________
                                          CLARK B. WEAVER SR.
                                          Judge

cc:


David M. Duwel                              Randall W. Knutti
2101 First National Plaza                   Assistant Attorney General
130 West Second Street                      150 East Gay Street, 18th Floor
Dayton, Ohio 45402                          Columbus, Ohio 43215-3130

LP/cmd
Filed November 17, 2010
To S.C. reporter December 1, 2010